
		112th CONGRESS
		2d Session
		H.R. 1021
		In the Senate of the United
	 States,
		
			April 19, 2012.
		
		Amendment:
		That the bill from the House of Representatives
		(H.R. 1021) entitled An Act to prevent the termination of the temporary
		office of bankruptcy judges in certain judicial districts., do pass
		with the following
		Strike section 3
	 and insert the following:
				3.Bankruptcy
		filing fee increase
					(a)Bankruptcy
		filing feesSection 1930(a)(3) of title 28, United States Code,
		is amended by striking $1,000 and inserting
		$1,167.
					(b)United States
		Trustee System FundSection 589a(b)(2) of title 28, United States
		Code, is amended by striking 55 and inserting
		48.89.
					(c)Collection and
		deposit of miscellaneous bankruptcy feesSection 406(b) of the
		Judiciary Appropriations Act, 1990 (28 U.S.C. 1931 note) is amended by striking
		25 and inserting 33.33.
					(d)Paygo offset
		expenditure limitation$42 of the incremental amounts collected
		by reason of the enactment of subsection (a) shall be deposited in a special
		fund in the Treasury to be established after the date of enactment of this Act.
		Such amounts shall be available for the purposes specified in section 1931(a)
		of title 28, United States Code, but only to the extent specifically
		appropriated by an Act of Congress enacted after the date of enactment of this
		Act.
					(e)Effective
		dateThis section and the amendments made by this section shall
		take effect 180 days after the date of enactment of this Act.
					4.Subsequent
		reauthorizationPrior to
		further reauthorization of any judgeship authorized by this Act, the Committee
		on the Judiciary of the Senate and House of Representatives shall conduct a
		review of the bankruptcy judgeships authorized by this Act to determine the
		need, if any, for continued reauthorization of each judgeship, to evaluate any
		changes in all bankruptcy case filings and their effect, if any, on filing fee
		revenue, and to require the Administrative Office of the Courts to submit a
		report to the Committee on the Judiciary of the Senate and House of
		Representatives on bankruptcy case workload, bankruptcy judgeship costs, and
		filing fee revenue.
				
	
		
			
			Secretary
		
	
	
	